Citation Nr: 0004991	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-17 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a chronic low back 
disability.

2.  Entitlement to an increased rating for right knee 
disability, currently evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from March 1968 to March 
1972.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) New 
Orleans Regional Office (RO) August 1997 rating decision 
which denied a rating in excess of 10 percent for the 
service-connected right knee disability and declined to 
reopen the claim of service connection for a chronic low back 
disability.

Appellate consideration of entitlement to a rating in excess 
of 10 percent for the service-connected right knee disability 
is held in abeyance pending completion of the development 
requested in the remand below.


FINDINGS OF FACT

1.  Service connection for a chronic low back disability was 
denied by RO rating decision in April 1984, and no timely 
appeal therefrom was filed.

2.  Evidence submitted in support of the application to 
reopen the claim of service connection for a chronic low back 
disability since the April 1984 RO rating decision is new, 
relevant and probative of the issue at hand.

3.  The evidence of record indicates that the veteran's low 
back disability may possibly be linked to his active service.



CONCLUSIONS OF LAW

1.  Evidence submitted since the April 1984 RO rating 
decision denying service connection for a chronic low back 
disability is new and material and the claim is reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).

2.  The claim of service connection for a chronic low back 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a chronic low back disability was 
denied by April 1984 RO rating decision, concluding that 
there was no etiological relationship between the veteran's 
low back disability and his active service period.  An appeal 
from the April 1984 decision was not filed in a timely 
fashion.  38 U.S.C.A. § 4005 (now 38 U.S.C.A. § 7105); 
38 C.F.R. § 19.192 (now 38 C.F.R. § 20.1103).  Accordingly, 
that rating decision became final and is not subject to 
revision on the same factual basis, but may be reopened on 
the submission of new and material evidence.  38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.104(a), 3.156(a).

The U.S. Court of Appeals for Veterans Claims (the Court) 
held that a three-step analysis must be performed when a 
claimant seeks to reopen a previously denied claim.  See 
Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 
12 Vet. App. 209 (1999).  

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately on reopening VA must 
determine whether, based on all the evidence and presuming 
its credibility, the claim as reopened is well grounded under 
38 U.S.C. § 5107(a).  Third, if the claim is well grounded, 
VA may evaluate the merits after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  Id.  

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted and prohibited if such evidence is 
not submitted.  See Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See also 
Winters, 12 Vet. App. at 206.  In addressing whether new and 
material evidence has been submitted, the Board must review 
the evidence before VA at the time of the prior decision, 
identify any additional evidence now before VA, and determine 
whether that additional evidence is both new and material.  
If so, then the claim will be reopened.  If not, that is 
where the analysis must end as the Board lacks jurisdiction 
to further review the claim.  See Barnett, 8 Vet. App. 1, 
aff'd, 83 F.3d at 1383-84.

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

With these considerations, the Board must now review all of 
the evidence submitted and associated with the claims folder 
since the final RO rating decision in April 1984.  Evidence 
of record at the time of the April 1984 RO rating decision 
included the veteran's service medical records.  In November 
1968, he sought emergency room treatment due to lumbosacral 
pain following weight lifting exercises; X-ray study of the 
lumbosacral spine was within normal limits and the clinical 
impression was mild lumbosacral strain.  In February 1971, he 
sought medical treatment due to low back pain.  Later in 
February 1971, he was involved in a motor vehicle accident 
with "several rolls" but, on examination, there was no 
external evidence of trauma.  No report or clinical finding 
referable to low back symptomatology was indicated on service 
separation medical examination in February 1972.

On VA medical examination in August 1972, no report or 
clinical finding of low back symptoms or impairment was 
indicated.

In a December 1983 letter, C. Krieger, M.D., indicated that 
the veteran reported having injured his low back during 
active service in 1968, resulting in intermittent low back 
pain.  X-ray study of the lumbosacral spine showed narrowed 
lumbosacral disc space.  Degenerative disc disease of the 
lumbosacral spine was diagnosed.

On VA medical examination in March 1984, the veteran reported 
having sustained low back injury while lifting weights during 
active service.  X-ray study of the lumbosacral spine showed 
degenerative changes at L5-S1.  History of low back injury 
was diagnosed.

Evidence submitted since the April 1984 RO rating decision 
denying service connection for a chronic low back disability 
includes medical records from the Ochsner Foundation 
Hospital.  In June 1972, the veteran sustained low back 
trauma while lifting a patient at work (he was employed as an 
ambulance driver), resulting in pain and discomfort and 
prompting him to seek emergency room treatment.  On 
examination in the emergency room, probable spondylolisthesis 
with marked muscle spasm was diagnosed.  X-ray study of the 
lumbar spine showed no abnormality.  On follow-up examination 
in July 1972, history of several back injuries in service 
requiring medical treatment was indicated; on examination, 
acute lumbosacral strain was diagnosed.

Medical records from Dr. Krieger from December 1983 to 
December 1987 (including a duplicate copy of his December 
1983 letter discussed above), document treatment associated 
with the veteran's low back pain.  A March 1986 computerized 
tomography study of the lumbar spine revealed posterior disc 
herniation at L4-5 and disc space narrowing with generalized 
bulging disc at L5-S1.  A July 1986 lumbar myelogram study 
showed degenerative disc disease at L5-S1 and mild disc 
bulges at L3-4 and L4-5.  

Medical records from the Southern Baptist Hospital from July 
to August 1986 reveal treatment associated with low back 
pain.  In July 1986, the veteran underwent lumbar 
laminectomies with diskectomies at L4-5 and L5-S1 and 
bilateral lateral lumbosacral fusion from transverse 
processes of L4 and L5 to alae of sacrum.  Prior to surgery, 
herniated lumbar disc L4-5 and L5-S1, degenerative arthritis, 
and instability with right sciatica were diagnosed.  During 
treatment, he indicated that he experienced low back pain 
since 1968.  

On October 1996 Vietnam Cognitive Study Demographic 
Information questionnaire, the veteran indicated that two 
"deteriorating" discs were surgically removed from his back 
in 1985.  

On VA orthopedic examination in January 1997, the veteran 
indicated he injured his low back in service in 1968, 
requiring intermittent conservative treatment until lumbar 
spine fusion in 1985.  On examination, post surgical scars 
were noted in the low back area and range of motion of the 
lumbar spine was reduced.  X-ray study of the lumbar spine 
showed evidence of prior surgery with bony fusion at L4, L5, 
and S1, and degenerative joint disease.  Degenerative joint 
disease of the lumbar spine and post-operative lumbar 
laminectomies were diagnosed.

Medical records from the Ochsner Clinic from September 1992 
to April 1998 reveal intermittent treatment associated with 
low back pain.  During treatment, history of lumbar spine 
surgery, supported by radiographic evidence of post-surgical 
changes, and degenerative arthritis were indicated.

At a December 1998 RO hearing, the veteran testified that he 
initially injured his low back in service, requiring 
intermittent in-service medical treatment, and thereafter, he 
experienced recurrent low back pain since service.  
Reportedly, the pain and functional impairment were gradually 
increasing in severity over the years, eventually requiring 
surgery.  

On VA orthopedic examination in February 1999, the veteran 
indicated that he sustained low back injury while lifting 
weights in service in 1968.  Reportedly, he was treated 
conservatively until his low back surgery in 1985.  He 
reported experiencing low back pain since his in-service 
weight lifting injury.  X-ray study of the lumbar spine 
revealed post-operative and degenerative changes; bony fusion 
from L4-S1 with degenerative joint disease of the lumbar 
spine was diagnosed.

On medical examination by E. Connolly, M.D., in July 1999, 
the veteran indicated he sustained low back injury while 
lifting weights 30 years earlier and that he had low back 
surgery in 1985.  On examination, post-operative changes at 
right L4-5 were diagnosed.

At a July 1999 Travel Board hearing, the veteran testified 
that he experienced essentially continuous low back pain and 
discomfort since his in-service weight lifting injury, 
requiring intermittent treatment during active service and 
thereafter, noting that he also sustained low back trauma at 
work in 1972 (a few months after separation from service).  
He testified that he experienced low back pain and functional 
impairment since service but attempted to treat his symptoms 
conservatively for as long as possible, and in 1985, the 
persistence and severity of pain prompted him to seek 
surgical treatment.  

Based on the foregoing, the Board concludes that the newly-
submitted evidence, as discussed above, is material to a 
reopening of the veteran's claim in that it includes evidence 
that must be considered in order to fairly decide the merits 
of the claim.  Although the newly-submitted evidence reveals 
that he sustained low back injury after service separation, 
requiring intermittent medical treatment and culminating in 
surgery in 1986, he has consistently indicated that he 
experienced recurrent low back pain since in-service injury 
and, at the same time, he has never denied the occurrence of 
post-service back injury.  The newly submitted private 
medical records from June to July 1972 reveal that he 
sustained lumbosacral strain at work in June 1972 but, during 
his medical treatment at that time, he also suggested that 
his low back symptomatology was initially evident and treated 
in service.  Although report or findings referable to low 
back impairment were not indicated on VA medical examination 
in August 1972, the clinical records in June and July 1972 
document the presence of low back symptomatology requiring 
medical treatment; thus the newly submitted evidence 
documents the presence of low back impairment within a few 
months after his service separation.  Moreover, although in-
service X-ray evidence did not show any low back abnormality, 
there was also no radiographic evidence of impairment 
stemming from his work injury in June 1972.  The newly 
submitted clinical records reveal the presence of post-
surgical changes (post-1986 surgery) and degenerative changes 
involving the lumbosacral spine; December 1983 records from 
Dr. Krieger show that degenerative changes involving the low 
back were evident prior to onset of symptoms requiring 
surgery in 1986.  While the etiology of degenerative changes 
is not clear, the clinical documentation of such degenerative 
changes is material to the veteran's service connection 
claim.  Given the nature of the claim, the Board finds that 
there is new and material evidence sufficient to reopen the 
claim of service connection for a chronic low back 
disability.  In view of the foregoing, the Board will review 
the claim de novo.

Service connection may be allowed for a chronic disability, 
resulting from injury or disease, which is incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also 
be allowed on a presumptive basis for arthritis, if it 
becomes manifest to a compensable degree within one year 
after the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

A review of the record indicates that the veteran's claim of 
service connection for a chronic low back disability is well 
grounded.  38 U.S.C.A. § 5107(a).  This finding is based on 
service medical records showing in-service treatment for low 
back pain due to a weight lifting injury, the veteran's own 
consistent contentions that he has experienced recurrent low 
back pain and functional impairment since his in-service 
injury, and post-service clinical evidence documenting 
treatment associated with low back disability.  Although a 
chronic low back disability was not evident at the time of 
service separation and he is shown to have sustained an acute 
low back strain at work within a few months after separation 
from service, his consistent reports of low back pain since 
injury in service are deemed sufficient to render his service 
connection claim well grounded.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Board notes that although he is not 
competent to provide a medical diagnosis of a chronic 
disability, or to relate current disability to a specific 
cause, he is competent to state that he experienced 
personally observable symptoms since a particular injury 
during service.  See Cartright v. Derwinski, 2 Vet. App. 24 
(1991).


ORDER

New and material evidence having been presented in support of 
the claim of service connection for a chronic low back 
disability, the claim is reopened.


REMAND

If a claim is well grounded, VA has a duty to assist the 
veteran in the development of facts pertinent to his claim, 
see 38 U.S.C.A. § 5107(b), which includes a thorough VA 
examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  

The entirety of the clinical evidence of record indicates 
that the veteran sustained low back trauma in service and 
thereafter, seeking intermittent medical treatment both 
during active service and over the years since separation 
therefrom, and that he currently has chronic low back 
disability (consisting of post-surgical and degenerative 
changes).  Although he recently underwent VA medical 
examinations showing diagnoses of chronic low back 
disability, the etiology of such disability is not clear.  
Thus, the Board believes that clarification should be sought, 
including a review of the veteran's entire claims folder to 
determine etiology of any chronic low back disability which 
may now be present.  See Suttmann v. Brown, 5 Vet. App. 127, 
137 (1993).  It should be noted that neither the veteran nor 
the Board may make medical determinations.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

With regard to the claim of a rating in excess of the 
currently assigned 10 percent for the veteran's service-
connected right knee disability, the Board finds that the 
claim is well grounded as it is capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This finding is 
based on his assertion that impairment from his right knee 
disability has increased in severity.  Proscelle v. 
Derwinski, 1 Vet. App. 629 (1992).  If a claim is well 
grounded, VA has a duty to assist in the development of facts 
pertinent to the claim (38 U.S.C.A. § 5107(b)) including a 
pertinent, thorough VA medical examination.  Hyder, 1 Vet. 
App. 221.

Most recent VA orthopedic examinations were performed in 
January 1997 and February 1999, documenting the nature of the 
veteran's subjective complaints referable to the right knee 
and objective evidence of impairment; the severity of 
objectively demonstrable impairment appears to have increased 
between 1997 and 1999 (e.g., right knee motion in January 
1997 was reported as "full" but was reduced (0-120 degrees) 
in February 1999); his October 1996 increased rating claim 
and the December 1998 and July 1999 hearing testimony suggest 
that functional impairment due to the service-connected right 
knee disability increased in severity since the disability 
was last rated in 1984.

When a veteran claims that a disability is worse than when 
originally rated, and the available evidence is inadequate to 
evaluate the current state of the condition, VA must provide 
a new examination.  Olsen v. Principi, 3 Vet. App. 480 
(1992).  Although the January 1997 and February 1999 VA 
medical examination reports document the nature of the 
veteran's subjective symptoms relative to his right knee and 
the presence of objective manifestations associated 
therewith, the examination reports do not adequately address 
the extent of any functional impairment, including during 
flare-ups of symptoms in relation to objective manifestations 
of the right knee disability.  Thus, re-examination of the 
veteran's right knee disability is warranted in compliance 
with all applicable sections of 38 C.F.R. Part 4, 
particularly §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The Board notes the clinical evidence reveals the presence of 
right knee degenerative arthritis and post-surgical scars of 
the knee.  Such findings require appropriate evaluation 
consistent with Esteban v. Brown, 6 Vet. App. 259 (1994).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses, and 
approximate dates of treatment of all 
medical care providers who treated him 
for back symptomatology since service, 
and for the service-connected right knee 
disability since January 1997.  After 
necessary information and authorizations 
are obtained from the veteran, any 
pertinent records of treatment, VA or 
private, inpatient or outpatient (not 
already of record) should be obtained 
and added to the claims folder.  

2.  Then, the veteran should be afforded 
a VA orthopedic examination to determine 
the etiology of all low back disability 
now present, and the nature and severity 
of the service-connected right knee 
disability.  The claims folder must be 
made available to the examiner for 
review in conjunction with this request 
for medical opinion, and any report must 
reflect the examiner's review of 
pertinent evidence in the claims folder.  

Regarding the claimed low back 
disability, the examiner should be asked 
to provide an opinion whether it is at 
least as likely as not that any low back 
disability found is causally related to 
service, keeping in mind the nature of 
the veteran's service (to the extent 
possible, the examiner should be asked 
to comment on whether in-service back 
pathology may be distinguished from 
post-service pathology, and if so, the 
examiner should be requested to explain 
such distinction).  If any of the 
foregoing cannot be determined, the 
examiner should so state for the record.

With regard to the service-connected 
right knee disability, any knee 
pathology present should be discussed 
(including right knee scarring), and 
all appropriate testing conducted.  The 
examiner should elicit all of the 
veteran's subjective complaints of 
right knee disability and provide an 
opinion as to whether there is adequate 
pathology present to support each 
subjective complaint of pain.  The 
examiner should comment on the severity 
of these manifestations on the 
veteran's ability to function in the 
employment arena.  The examiner should 
also comment on whether there are other 
objective indications of the extent of 
the veteran's pain, such as visible 
manifestations on movement of the right 
knee and functional impairment due to 
pain. 

3.  RO review of the veteran's increased 
rating claim should include in its 
readjudication of the evidence 
consideration of 38 C.F.R. §§ 4.14, 
4.40, 4.45 and 4.59 and Esteban, 6 Vet. 
App. 259, and should specifically 
document consideration of 38 C.F.R. 
§ 3.321(b)(1) (1999).  See Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996) (the 
Board is precluded from assigning an 
extraschedular rating in the first 
instance).

4.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board review.  The 
veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 



